OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated March 8, 2000, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (l) (1) (i) upon a finding that he was guilty *73of professional misconduct immediately threatening the public interest based upon his failure to cooperate with the Grievance Committee’s ongoing investigation, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent, and the issues raised were referred to the Honorable Luigi R Maraño, as Special Referee, to hear and report.
This Court’s decision and order of March 8, 2000, was issued after personal service upon the respondent of an order to show cause and an annexed petition, dated December 27, 1999. The respondent failed to submit any papers in answer to the order to show cause. The decision and order dated March 8, 2000, directed the respondent to serve an answer upon the Grievance Committee and Special Referee Maraño and file same with the Court within 10 days. The respondent was personally served with the order on March 26, 2000. The respondent failed to submit an answer and is in default, and he has not filed an affidavit of compliance as required by 22 NYCRR 691.10.
Although served with the notice of motion to adjudicate him in default on May 21, 2000, the respondent has not submitted any papers in reply. Accordingly, the charges against him must be deemed admitted and the Grievance Committee’s motion granted.
The respondent is disbarred on default, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., O’Brien, Ritter, Santucci and Feuerstein, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Richard M. Strauss, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Richard M. Strauss is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) ap*74pearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.